DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Preliminary Amendment filed on 10/13/2020 in which claims 3-7 and 9 have been amended and entered of record.
Claims 1-11 are pending for examination.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 10/13/2020 was considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018118424, filed on June 22, 2018.

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the last paragraph recites “a measurement target that executes control by using the control command as input”.  It is unclear if the “a measurement target” is the same measurement target as previously cited in the claim.  For examination purpose, the recitation will be construed as the same measurement target as previously cited.
Regarding claims 1, 4, 5, 7, 10 and 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purpose, the term will be construed as “at least one of”.
Regarding claims 2, 6, 8, and 9, the claims are rejected due to the rejection of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI et al., US Patent Publication 2018/0054059; hereinafter “YAMAZAKI”.
Regarding claim 1, YAMAZAK discloses a power system operation assisting device (Fig. 1 and Fig. 2, 200) comprising: 
a multi-signal frequency identification portion (Fig. 1, 12 using data from multiple measurement devices 20) that calculates an oscillation frequency [0048] by using input such as measurement data (Fig. 1, 11) for a measurement target (Fig. 2, locations of 21a-e) and a frequency identification parameter [0048] to calculate a frequency component [0048] of the measurement data [0048]; 

a generation source assurance test portion (Fig. 1, 14) that calculates an assurance test result concerning the generation source candidate [0050]; and 
a display portion (Fig. 1, 202) that displays the oscillation frequency [0167]-[0169], the generation source candidate [0167]-[0169], and the assurance test result [0167]-[0169].
Regarding claim 2, YAMAZAK discloses the power system operation assisting device according to claim 1 above, 
YAMAZAK further discloses the multi-signal frequency identification portion generates a measurement data group ([0067]-[0068] controlling stabilization of generator Ga and Gb based on the collection data) controlling generator generated based on a correlation of the measurement data ([0059] [0060] [0062] controlling stabilization of generator Ga and Gb based on the collection data), calculates a frequency component of the measurement data group [0048], [0073]-[0083], and screens major frequency components to calculate the oscillation frequency [0073]-[0083].
Regarding claim 3, YAMAZAK discloses the power system operation assisting device according to claim 1 above, 
YAMAZAK further discloses the multi-signal frequency identification portion calculates a frequency component ([0073] frequency) by using at least one of Prony analysis, Fourier analysis, and wavelet analysis [0073].
Regarding claim 4, YAMAZAK discloses the power system operation assisting device according to claim 1 above, 
YAMAZAK further discloses the generation source candidate calculation portion calculates acceleration energy in a frequency domain by using input such as the measurement data and the oscillation frequency and calculates a generation source candidate based on the magnitude thereof ([0073] Fourier analysis is a frequency domain analysis).
Regarding claim 5, YAMAZAK discloses the power system operation assisting device according to claim 1 above, 
YAMAZAK further discloses the generation source assurance test portion calculates an assurance test result of the generation source candidate by using input such as a calculated generation source candidate ([0174] “the generation location of the anticipated oscillation of the power system”), genealogical topology data, a genealogical model, and an assurance test parameter.
Regarding claim 6, YAMAZAK discloses the power system operation assisting device according to claim 1 above, 
YAMAZAK further discloses the assurance test parameter includes at least one of a mode clustering test to calculate a frequency component of a generation source, a simulation [0174] reproduction test to reproduce unstable oscillation by simulation [0174], and a traveling wave test to find a generation source based on the propagation of unstable oscillation.
Regarding claim 7, YAMAZAK discloses an oscillation suppression system (Fig. 1 and Fig. 2) comprising: 4New U.S. Patent Application Atty Docket No.: SUN-12809 

a measuring instrument (Fig. 1 and Fig. 2, 21a-e) that acquires measurement data of the measurement target (Fig. 2, locations of 21a-e); 
a control command generation device (Fig. 1, 14) that generates a control command (Fig. 1 and Fig. 2, output of 200) by using input such as the generation source candidate (Fig. 1, input of 200 are from the measurement devices 21 measuring output of the generators as shown Fig. 2, locations of 21a-e), the assurance test result, a control parameter to generate the control command for the measurement target, and the measurement data; and 
a measurement target that executes control by using the control command as input (Fig. 2, all measurement targets 21 having bidirectional signal indicate the measurement devices taking commands from 200).
Regarding claim 9, YAMAZAK discloses the power system operation assisting device according to claim 7 above, 
YAMAZAK further discloses the control parameter includes at least one of a control rule to suppress oscillation [0062], a rule to generate another control command, and the number of times to be able to generate the other control command.
Regarding claim 10, YAMAZAK discloses a power system operation assisting method (Fig. 1 and Fig. 2, 200) comprising the steps of: 
calculating an oscillation frequency [0048] by using input such as measurement data (Fig. 1, 11) for a measurement target (Fig. 2, locations of 21a-e) and a frequency 
calculating a generation source candidate (Fig. 2, Ga or Gb) of unstable oscillation occurring in a power system (Fig. 2) by using input such as a calculated oscillation frequency [0048]; 
calculating an assurance test result concerning the generation source candidate [0050]; and 
displaying the oscillation frequency [0167]-[0169], the generation source candidate [0167]-[0169], and the assurance test result [0167]-[0169].
Regarding claim 11, YAMAZAK discloses an oscillation suppression system comprising the steps of: 
acquiring measurement data of the measurement target (Fig. 2, locations of 21a-e); 
generating a control command (Fig. 1, output of 14) [0049] by using input such as the generation source candidate ([0049] input of 14 are measurements from the measurement devices that measuring the sources [0015]) and the assurance test result calculated by the power system operation assisting method according to claim 10 (rejection of claim 10), a control parameter [0062] to generate the control command for the measurement target [0062], and the measurement data; and 
executing control by using the control command as input (Fig. 1, output of 200 controlling the generators for stabilization [0007]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836